Exhibit 10.19

 

Consulting Agreement



This Consulting Agreement (“Agreement”) is made and entered into as of July 13,
2017 (“Effective Date”) by and between REVA Medical, Inc., a Delaware
corporation, with its principal place of business located at 5751 Copley Dr.,
San Diego, CA 92111 (“Company”) and Robert K. Schultz (“Consultant”).

Recitals

Whereas, Consultant has unique skills and knowledge in Company’s field of
endeavor and thus is well suited to advise Company with respect to various
technical matters, including without limitation in respect of drug coating and
drug delivery; and

Whereas, Company desires that Consultant advise and consult with Company in the
development and commercialization of its products and development of its
organization, and Consultant agrees to provide such assistance to Company
through a consulting relationship with Company.

Now Therefore, in consideration of the mutual obligations specified in this
Agreement, the parties agree to the following:

1.Consulting Services Engagement. The Company hereby retains Consultant, and
Consultant hereby accepts such retention, to perform consulting services for
Company as set forth herein.

1.1Scope. Consultant shall provide consulting services to Company (“Services”)
to include, but not limited to, advice and analyses of drug characteristics and
dissolution, new product evaluation and development plans, and historical bench,
preclinical, or clinical product data; preparation of reports for business or
regulatory purposes; participation in the FDA meeting on or about July 20, 2017
and the Otsuka meeting on or about August 1, 2017; participation in other
Company and business meetings; successful transfer of business and technical
relationships; and other activities as may be mutually agreed.

From the Effective date until December 31, 2017, Consultant agrees to respond to
Company requests for Services within 48 hours, except in the cases where
Consultant has previously notified Company as to a period of non-availability.
From January 1, 2018 until expiration of this Agreement, Consultant agrees to
respond to Company requests for Services within five business days, except in
the cases where Consultant has previously notified Company as to a period of
non-availability.

1.2Performance and Time Commitment. Consultant shall use Consultant’s reasonable
efforts, and shall devote the time necessary on an ongoing basis (but in no
event more than 40 hours per month), to perform the Services such that the
results are satisfactory to Company. Consultant shall use reasonable efforts to
complete the Services in a timely manner and in accordance with timelines
mutually agreed by Company and Consultant. Consultant’s Services, and the
results thereof, will be performed with, and be the product of, the highest
degree of professional skill and expertise.

1.3Deliverables. Consultant will keep Company fully informed of the progress in
performing the Services, and will from time to time, as reasonably requested by
Company, provide intermediate written reports summarizing progress and outcomes
to date. Consultant will furnish to Company, if requested, a comprehensive
report in hardcopy and electronic form (or in such other form as mutually agreed
by the parties) at the conclusion of the Services or upon expiry or earlier
termination of this Agreement.

1.4Independent Contractor Status. It is understood and agreed that Consultant is
an independent contractor, is not an agent or employee of Company, and is not
authorized to act on behalf of Company. Neither Consultant nor any of
Consultant’s employees or agents shall represent or give any person any reason
to believe that any of them are an employee, agent, joint venturer or partner of
Company. Neither Consultant nor any of Consultant’s employees or agents will be
eligible for any employee benefits, nor will Company make deductions from any
amounts payable to Consultant for taxes or insurance. All payroll and employment
taxes, insurance, and benefits shall be the sole responsibility of Consultant.
Consultant retains

 


 



 

 

WEST\276739725.1



--------------------------------------------------------------------------------

the right to provide services for others during the term of this Agreement and
is not required to devote Consultant’s services exclusively for Company, subject
to Consultant’s obligations under this Agreement. The manner and means used by
Consultant to perform the Services desired by Company are in the sole discretion
and control of Consultant.

1.5Employee Selection. Company reserves the right to refuse or limit
Consultant’s use of any employee or to require Consultant to remove any employee
already engaged in the performance of the Services. Company’s exercise of such
right will in no way limit Consultant’s obligations under this Agreement.

1.6Effective Date. This Agreement shall take effect on the Effective Date.

2.Compensation. As compensation for Consultant’s services and the discharge of
all Consultant’s obligations hereunder, Company shall pay Consultant at the rate
of $200 per hour (pre-authorized travel at half rate), payable bi-monthly.
Unless otherwise agreed upon in writing by Company, Company's maximum liability
for all Services performed during the term of this Agreement shall not exceed
$50,000.

The Company shall also issue to Consultant at its next regularly scheduled
meeting of its Board of Directors, a RSU under the Company’s existing equity
incentive plan covering 75,000 shares of Company’s Common Stock (the “Common
Stock”), which RSU shall vest on June 30, 2018, or such earlier date that this
Agreement may be terminated in accordance with Section 6, and only in the event
that Consultant has successfully completed the Services, as determined in the
sole discretion of the Company’s Chief Executive Officer, and has not otherwise
violated any of his obligations set forth in this Agreement. Following
expiration or termination of this Agreement, Company agrees to allow Consultant
to exercise any vested stock options held by Consultant, which have not expired
by their terms, on a “net exercise” basis as allowed under the Company’s equity
incentive plans and in accordance with the terms of those stock options. The
parties hereto agree that there will be no further vesting of Consultant’s
outstanding stock options or RSU grants; however, the Services to be rendered
under this Agreement will extend Consultant’s exercise period for any stock
options vested as of July 12, 2017 to three months following termination of this
Agreement.

The Company shall reimburse Consultant for documented, out-of-pocket expenses
actually incurred by Consultant in performing the Services, including but not
limited to travel and accommodation expenses, provided that such expenses were
approved in advance by a Company representative. Such approval must be in
writing for all expenses in excess of $500. Consultant shall submit requests for
reimbursement in a timely manner and form acceptable to Company.

3.Books and Records. Consultant shall maintain complete and accurate records of
the work performed and expenses incurred sufficient to document the time and
reimbursable expenses invoiced to Company for at least three years following the
date of the invoice, and will provide Company with such records at Company’s
request.

4.Additional Activities

4.1No Solicitation. During the term of this Agreement, and for a period of one
year thereafter, Consultant will not, directly or indirectly (whether for
compensation or without compensation) (i) recruit, solicit or induce, or attempt
to induce, any employee, consultant, or contractor of Company to terminate their
employment, contractual or other relationship with Company; or (ii) solicit the
business of any customer of Company other than as expressly directed to by
Company or (iii) except on behalf of the Company pursuant to this Agreement,
either directly or indirectly through a third party, conduct or seek to conduct
any business with, create or seek to create any relationship with, or enter into
or seek to enter into any agreement with, any licensor or supplier for subject
matter that would be related to Company’s polymer technology.

4.2No Conflicting Obligations. Consultant hereby represents neither Consultant
is party to any existing agreement or obligation inconsistent or incompatible
with the terms of this Agreement or the performance of Services hereunder, and
Consultant will refrain from any activity, and will not enter into any agreement
or make any commitment, that is inconsistent or incompatible with Consultant’s
obligations under this Agreement, including from Consultant’s ability to perform
the Services.

WEST\276739725.1

 

 

--------------------------------------------------------------------------------

5.Maintaining Confidential Information

5.1Company Information. During the term of this Agreement and in the course of
Consultant’s performance hereunder, Consultant may receive or otherwise be
exposed to confidential and proprietary information relating to Company’s
technology know-how, data, inventions, developments, plans business practices,
and strategies. Such confidential and proprietary information of Company
(collectively referred to as “Information”) may include but is not limited to:
(i) confidential and proprietary information supplied to Consultant with the
legend “Confidential” or equivalent; (ii) Company’s marketing and customer
support strategies, financial information (including sales, costs, profits and
pricing methods), internal organization, employee information, and customer
lists; (iii) Company’s technology, including, but not limited to, discoveries,
inventions, research and development efforts, data, software, trade secrets,
processes, samples, media and/or cell lines (and procedures and formulations for
producing any such samples, media and/or cell lines), vectors, viruses, assays,
plasmids, formulas, methods, products and know‑how; (iv) all derivatives,
improvements, additions, modifications, and enhancements to any of the above,
including any such information or material created or developed by Consultant
under this Agreement; or (v) information of third parties as to which Company
has an obligation of confidentiality.

Consultant acknowledges the confidential and secret character of the Information
and agrees that the Information is the sole, exclusive and extremely valuable
property of Company. Accordingly, Consultant agrees not to reproduce any of the
Information without the applicable prior written consent of Company, not to use
the Information except in the performance of this Agreement, and not to disclose
all or any part of the Information in any form to any third party, either during
or after the term of this Agreement. Upon termination of this Agreement for any
reason, including expiration of term, Consultant agrees to cease using and to
return to Company all whole and partial copies and derivatives of the
Information, whether in Consultant’s possession or under Consultant’s direct or
indirect control.

Consultant will ensure that each of Consultant’s employees and agents who will
have access to any Information or perform any Services has entered into a
binding written agreement that protects Company’s rights and interests to at
least the same degree as provided in this Agreement.

5.2Third Party Information. Consultant recognizes that Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on Company’s part to maintain the confidentiality
of such information and, in some cases, to use it only for certain limited
purposes. Consultant agrees that Consultant owes Company and such third parties,
both during the term of Consultant’s engagement and thereafter, a duty to hold
all such confidential or proprietary information in the strictest confidence and
not to disclose it to any person, firm or corporation (except in a manner that
is consistent with Company’s agreement with the third party) or use it for the
benefit of anyone other than Company or such third party (consistent with
Company’s agreement with the third party).

5.3Restrictions on Consultant. Consultant shall not, during and in connection
with Consultant’s engagement by Company, use, disclose, or incorporate into any
work product provided to the Company any confidential information or trade
secrets of any third party (including any former or current employers or clients
of Consultant), and Consultant shall not bring onto the premises of Company any
unpublished documents or any property belonging to a third party (including any
former or current employers or clients of Consultant), in each case unless
Consultant has obtained the prior written consent of such third party and has
notified Company in writing of such third party’s interest in such information,
trade secret, document or property.

5.4Remedies. Consultant hereby acknowledges and agrees that in the event of any
breach of this Article 5 by Consultant, Company may suffer an irreparable
injury, such that no remedy at law will afford it adequate protection against,
or appropriate compensation for, such injury. Accordingly, Consultant hereby
agrees that Company shall be entitled to seek extraordinary relief with respect
to such breach, including but not limited to temporary restraining orders and
injunctions, without the necessity of posting a bond or other security, without
prejudice to any other rights or remedies that Company may have for such breach.

WEST\276739725.1

 

 

--------------------------------------------------------------------------------

6.Termination. The Company or Consultant may terminate this Agreement at any
time with or without cause upon ten days’ written notice to the other party.
Unless earlier terminated as provided herein, this Agreement shall expire on
June 30, 2018. In the event of any termination or expiration of this Agreement,
Consultant shall cease work immediately after giving or receiving such notice or
termination, and unless otherwise advised by Company, shall return to Company
all Information, and other materials belonging to Company. Sections 4, 5 and 6
of this Agreement shall survive any expiration or termination of this Agreement,
and Consultant shall be paid for any portion of the Services properly completed
prior to any termination or expiration of this Agreement.

7.Compliance with Applicable Laws. Consultant warrants that all material
supplied and work performed under this Agreement complies with or will comply
with all applicable United States and foreign laws and regulations.

8.Assignment. This Agreement is for the personal services of Consultant and may
not be assigned by Consultant, nor shall it be assignable by operation of law,
without the prior written consent of Company. This Agreement may be assigned at
any time by Company. The parties’ rights and obligations under this Agreement
will bind and inure to the benefit of their respective successors, heirs,
executors, and administrators and permitted assigns.

9.Warranties.

9.1General. Consultant hereby represents and warrants that (a) Consultant has
the qualifications, the experience, and the ability to properly perform the
Services; (b) the performance of the Services will not infringe or
misappropriate the intellectual property of any third party; and (c) Consultant
has full right and power to enter into and perform this Agreement without the
consent of any third party and without breaching any agreement with a third
party.

10.Governing Law; Forum. This Agreement shall be governed by and construed
according to the laws of the State of California, without regard to any
conflicts of law principles that would provide for the application of the laws
of any other jurisdiction. The parties hereby submit to the exclusive
jurisdiction of the state and federal courts located in San Diego, California
for the resolution of any disputes arising out of or in connection with any
provision of this Agreement. Notwithstanding the foregoing, the parties may
apply to any court of competent jurisdiction for preliminary or interim
equitable relief.

11.Miscellaneous. If any provision of this Agreement is found by a court of
competent jurisdiction to be unenforceable, that provision shall be severed and
the remainder of this Agreement shall continue in full force and effect. This
Agreement, together with any Exhibits attached hereto, constitutes the final,
exclusive and complete understanding and agreement of Company and Consultant
with respect to the subject matter hereof. Any waiver, modification or amendment
of any provision of this Agreement shall be effective only if in writing and
signed by a Company officer. Any notices required or permitted hereunder shall
be given to the appropriate party at the address specified below or at such
other address as the party shall specify in writing. Such notice shall be deemed
given upon personal delivery to the appropriate address or sent by certified or
registered mail, three days after the date of mailing. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original.

In Witness Whereof, the parties hereto have executed this Agreement as of the
date first set forth above.

ConsultantCompany:  REVA Medical, Inc.

 

 

 

/s/ Robert K. Schultz/s/ Regina E.
Groves                                                                                    

Robert K. SchultzRegina E. Groves, CEO

WEST\276739725.1

 

 